*502The relevant facts of this case are set forth in the opinion of the Court of Appeals in Matter of Diaz v Lukash (82 NY2d 211, supra), and will not be repeated here. The Court of Appeals directed the Supreme Court, Nassau County, to "fashion an appropriate order to balance any privacy concerns and [the petitioner’s] interest in the records” (Matter of Diaz v Lukash, 82 NY2d 211, 218, supra). The Supreme Court, Nassau County (Burke, J.), ordered the production of the autopsy reports with all identifying information redacted.
It is clear that the documents, if produced in accordance with the judgment of the Supreme Court, are of no use to the petitioner. The autopsy reports at issue are of use to the petitioner only if, upon reviewing them, the petitioner’s expert can seek discovery from the decedents’ treating physicians or hospitals to determine whether any of the decedents had been taking a heart drug known as lidocaine prior to death and, if so, in what amounts. We therefore modify the judgment of the Supreme Court to provide the petitioner with a method of identifying the reports while still protecting the identity of the decedents from disclosure. Bracken, J. P., Rosenblatt, Thompson and Copertino, JJ., concur.